Citation Nr: 0103685	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right thumb.

2.  Entitlement to service connection for residuals of a 
fracture of the left thumb.

3.  Entitlement to service connection for residuals of a 
fracture of the right third finger.

4.  Entitlement to service connection for residuals of a 
finger injury.

5.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to Aril 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for residuals 
of a fracture of the right thumb, residuals of a fracture of 
the left thumb, residuals of a fracture of the right third 
finger, residuals of a finger injury, and bilateral hearing 
loss.

In December 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At his hearing, 
the veteran indicated that he had ringing in his ears from an 
incident during service, and he continued to have the same 
ringing currently.  Hearing transcript (T.), 3.  The matter 
of service connection for tinnitus is referred to the RO for 
appropriate action.  


REMAND

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim before VA and expanded the VA's duty 
to notify the veteran and his representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new legislation requires, in part, that the Secretary of 
VA make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  If the Secretary is 
unable to obtain all of the relevant records, the Secretary 
is to notify the claimant that the Secretary is unable to 
obtain the records and is to state the efforts that were 
taken to obtain those records and describe any further action 
that the Secretary will take with respect to the claim.

The Board finds that a remand to attempt to obtain additional 
medical records, both private and VA, identified by the 
veteran must be made prior to the Board's adjudicating the 
claims.  Specifically, at the December 2000 Board hearing, 
the veteran stated he had undergone two, different private 
hearing tests, which showed he had hearing loss.  
Additionally, he stated he had been to the VA earlier in 
December 2000 for treatment related to his hand.  As to the 
VA treatment record, the RO must associate the treatment 
record with the claims file, as VA has been put on notice of 
the existence of a VA record that is relevant to the issues 
on appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his hands and 
hearing loss.  The RO should inform the 
veteran that he should give VA release 
forms to obtain the veteran's medical 
records related to his employment at the 
Post Office, including the 1996 hearing 
test, and the hearing test that he 
underwent at the shopping mall in October 
2000.  After securing the necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

The Board notes that if the veteran wants 
to obtain these private records himself 
and submit them, he is more than welcome 
to do such. 

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, including the December 
4, 2000, treatment report.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include, if warranted, having the veteran 
undergo VA examinations and having the 
examiner(s) provide a medical opinion if 
the veteran brings forth evidence of 
current disabilities.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

4.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for residuals of a fracture of 
the right thumb, residuals of a fracture 
of the left thumb, residuals of a fracture 
of the right third finger, residuals of a 
finger injury, and bilateral hearing loss.

If the benefit sought on appeal remains denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


